Case 6:20-cv-00034-DLC Document 6 Filed 05/27/20 Page 1 of 3

 

IN THE UNITED STATES DISTRICT COURT Fi L E D

FOR THE DISTRICT OF MONTANA MAY
HELENA DIVISION 27 2020
Clerk, U.S. District Court
District Of Montana
Miseoula
GARY LEE ENZLER,
CV 20-34-H-DLC_JTJ
Petitioner,
VS. ORDER
ATTORNEY GENERAL OF THE
STATE OF MONTANA,
Respondent.

 

 

United States Magistrate Judge John T. Johnston issued his Order and
Findings and Recommendation in this case on April 23, 2020, recommending that
the Court dismiss Enzler’s Petition for Writ of Habeas Corpus, brought pursuant to
28 U.S.C. § 2254, and deny a certificate of appealability. (Doc. 4.) Enzler did not
file objections, but he did move for appointment of counsel. (Doc. 5.) Because
Enzler did not object, this Court reviews the Findings and Recommendations for
clear error. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en
banc); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is
left with a “definite and firm conviction that a mistake has been committed.”

United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted).
Case 6:20-cv-00034-DLC Document 6 Filed 05/27/20 Page 2 of 3

Judge Johnston recommended dismissal of Enzler’s habeas petition as an
unauthorized second or successive petition. The Court adopts the
recommendation. As Judge Johnston pointed out, counsel was appointed to
represent Enzler in his first habeas petition, which was denied on the merits. See
Enzler v. Fender, No. CV 16-100-H-DLC-JTJ (D. Mont. Filed Oct. 26, 2016).
Because the current proceeding was not authorized by the Ninth Circuit Court of
Appeals, the Court lacks jurisdiction over it. And, because there is no viable
argument that Enzler’s petition is not an unauthorized second or successive
petition, the Court adopts the recommendation to deny a certificate of
appealability. 28 U.S.C. § 2253(c)(2).

The Court also denies as moot Enzler’s motion for appointment of counsel.
No matter how skilled, counsel would be unable to cure this Court’s lack of
jurisdiction over Enzler’s petition.

Reviewing the remaining portions of Judge Johnston’s Findings and
Recommendation for clear error and finding none, IT IS ORDERED:

(1) Judge Johnston’s Findings and Recommendation (Doc. 4) is ADOPTED;

(2) Enzler’s Motion for Appointment of Counsel (Doc. 5) is DENIED;

(3) Enzler’s Petition is DISMISSED;

(4) A certificate of appealability is DENIED; and
-2-
Case 6:20-cv-00034-DLC Document 6 Filed 05/27/20 Page 3 of 3

(5) The Clerk of Court shall enter judgment of dismissal by separate

document.

DATED this 2.7 day of May, 2020.

4

Dana L. Christensen, District Judge
United States District Court
